Exhibit 10.31.1

AMENDMENT NO. 1 TO LICENSE AND SUPPLY AGREEMENT


This Amendment No. 1 to that certain License and Supply Agreement (this
“Amendment”) is entered into as of March 28, 2008, by and among Novartis AG,
Novartis Consumer Health, Inc. (collectively, “Novartis”) and Endo
Pharmaceuticals Inc. (“Endo”).


WHEREAS, the Parties entered into a License and Supply Agreement on March 4,
2008 (the “License Agreement”); and


WHEREAS, the terms and conditions in the License Agreement continue to be in
full force and effect between the Parties except as modified as set forth below;


NOW THEREFORE, in consideration of the premises and covenants herein contained
the Parties agree as follows:


1.
The Terms used but not defined herein shall have the meanings set forth in the
License Agreement.



2.
Exclusive Negotiating Period for Line Extensions. Novartis hereby agrees that
the ninety (90) day exclusive negotiation period for a license to Line
Extensions referred to in Section 10.1(b) of the License Agreement will not
commence until the delivery to Endo of both Novartis’ proposal relating thereto
and information reasonably necessary for Endo to evaluate such opportunity.



3.
Manufacture and Supply.



(a) The Parties hereby agree that, effective as of the Execution Date, Novartis
AG shall be substituted for Novartis as a party to Sections 5.1-5.11 of the
License Agreement.
(b) During the period from the Execution Date through March 31, 2008 (“Q1
2008”), all purchases of Licensed Product under Section 5 of the License
Agreement shall be made by Endo, and for all periods thereafter during the Term
of the License Agreement until the Parties otherwise agree, all purchases of
Licensed Product under Section 5 of the License Agreement shall be made by Endo
Pharma Ireland Limited or another subsidiary identified by Endo to Novartis in
writing (any such party, “Endo Sub”). For purposes thereof, Endo Sub is hereby
made a party to Section 5 of the License Agreement and shall have all the rights
and obligations of Endo with respect thereto.
(c) Upon execution of this Amendment, Endo shall issue purchase orders for the
Licensed Product listed on Annex A to this Amendment. Upon Novartis’s acceptance
and invoicing of such purchase orders and only if such acceptance and invoicing
occurs prior to March 31, 2008, all ownership, title and risk of loss of such
Licensed Product shall belong to Endo prior to March 31, 2008, it being
understood that

1



--------------------------------------------------------------------------------

Exhibit 10.31.1

Novartis attributes sales to a reporting period under the Medicaid Drug Rebate
Program, as codified at 42 U.S.C. § 1396r-8, based on the invoice date of the
sale.


(d) The Parties hereby agree that Section 5.4(a) and (e) of the License
Agreement shall not apply until July 1, 2008 and that Section 5.13 of the
License Agreement shall not apply until October 31, 2008.


4.
Price Reporting and Related Government Contracting.



(a) For Q1 2008, with respect to the Licensed Product Novartis shall be solely
responsible for (1) calculating and reporting prices for Licensed Product under
the Medicaid Drug Rebate Program, as codified at 42 U.S.C. § 1396r-8, including
making all decisions with respect thereto, in its discretion, and (2) providing
any related certifications to applicable Government Authorities, and (3)
reporting and compliance with all state law requirements regarding price
disclosure and reporting. Novartis shall inform Endo of all decisions and
actions taken pursuant to the prior sentence prior to taking such decisions
and/or actions. For Q2 2008 and all periods thereafter during the Term of the
License Agreement, with respect to the Licensed Product Endo shall be solely
responsible for (1) calculating and reporting prices for Licensed Product under
the Medicaid Drug Rebate Program, including making all decisions with respect
thereto, in its discretion, and (2) providing any related certifications to
applicable Government Authorities, and (3) reporting and compliance with all
state law requirements regarding price disclosure and reporting. Endo’s
responsibilities as of Q2 2008 shall apply to Licensed Product without regard to
whether Licensed Product bears the National Drug Code of Novartis or Endo.
Neither Party shall have any responsibility or liability for decisions made or
actions taken by the other Party under this paragraph. The Parties shall discuss
whether to jointly submit a letter to the U.S. Centers for Medicare and Medicaid
Services outlining the Parties’ approach to the calculation and reporting of
prices under the Medicaid Drug Rebate Program as to Licensed Product and
allocation of responsibility set forth herein and if agreed by the Parties,
shall submit such letter no later than June 30, 2008; it being understood that
no Party shall submit a letter or other correspondence to the U.S. Centers for
Medicare and Medicaid Services or similar Governmental Authority regarding the
Licensed Product without the prior written consent of the other. Each Party
shall supply to the other Party with any information reasonably requested by the
other Party that the other Party needs to perform its responsibilities under
this paragraph.


(b) CMS DDR Price Reporting.  The applicable Novartis representative will be
responsible for establishing within the Centers for Medicare & Medicaid Services
(“CMS”) database the Licensed Product bearing the Novartis labeler code 0067.
Effective with the April 2008 monthly Average Manufacturer’s Price (“AMP”)
filing and thereafter, Novartis will transfer reporting responsibility to the
applicable Endo representative via the CMS Drug Data Reporting (“DDR”) system
for the Licensed Product. Endo will be responsible for establishing within the
CMS DDR the Licensed Product bearing an Endo labeler code.

2



--------------------------------------------------------------------------------

Exhibit 10.31.1



(c) Public Health Service (PHS).  Endo shall have responsibility for all aspects
of PHS contract pricing for the Licensed Product.


(d) Federal Supply Schedule (FSS).  Endo shall have responsibility for all
aspects of FSS pricing and non-Federal Average Manufacturer Price reporting for
the Licensed Product. Immediately following execution of this Amendment (and no
event later than three days following), Novartis will provide to Endo all
correspondence related to the Licensed Product occurring between Novartis and
any of its affiliates and the Veterans Administration office (VA).


(e) Pricing Compendia.  Endo will be responsible for notifying the various
pricing Compendia of the availability of Licensed Product and the Wholesale
Acquisition Cost (“WAC”) pricing as established by Endo for the Licensed
Product. The applicable Novartis representative will be included in such
notification and will communicate to the Compendia as necessary in order to
grant Endo the exclusive right to report and update the information for the
Licensed Product.


(f) The provisions of Sections 2.2, 15.1 and 20 of the License Agreement shall
apply to this Amendment. For the purposes of this paragraph (f), the provisions
of this Amendment shall be considered covenants and agreements of, or
representations and warranties made by, the Parties in the License Agreement.


(g) Information provided by one Party to the other Party under this paragraph 3
shall constitute “Confidential Information,” as defined in section 1.26 of the
License Agreement and the provisions of Section 14 of the License Agreement
shall apply to each Party’s treatment of that information.


(h) Notwithstanding Endo’s assumption of all responsibilities relating to
calculation and reporting of prices for Licensed Product under the Medicaid Drug
Rebate Program effective April 1, 2008, Novartis shall retain the responsibility
for processing and paying rebate claims relating to Licensed Product bearing the
Novartis labeler code 0067 submitted by the States under the Medicaid Drug
Rebate Program for all periods during the Term of the License Agreement. On a
quarterly basis Endo shall reimburse Novartis for Medicaid rebate claims paid by
Novartis relating to Licensed Product. Endo shall pay Novartis within sixty (60)
days of Endo’s receipt of an itemization of these Medicaid claims and supporting
documentation, including utilization reports. Novartis shall be solely
responsible for any interest incurred as a result of late payments to the
States. Endo shall have the right to initiate a dispute with a State for
reasonable cause, and Novartis shall cooperate with any such actions taken by
Endo.


IN WITNESS WHEREOF, NOVARTIS AG, NOVARTIS and ENDO have caused this Amendment to
be executed by their duly authorized representatives as of the day and year
first above written.



3



--------------------------------------------------------------------------------

Exhibit 10.31.1

ENDO PHARMACEUTICALS INC.
 
 
 
 
 
 
 
 
By:
/s/
CHARLES A. ROWLAND, JR.
 
Name:
Charles A. Rowland, Jr.
 
Title:
EVP, CFO & Treasurer
 
 
 
 
 
 
 
 
 
NOVARTIS AG
 
 
 
 
 
 
 
 
By:
/s/
PAUL DAVID BURNS
 
Name:
Paul David Burns
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
By:
/s/
PETER RUPPRECHT
 
Name:
Peter Rupprecht
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
NOVARTIS CONSUMER HEALTH, INC.
 
 
 
 
 
 
 
 
By:
/s/
JOHN COWLES
 
Name:
John Cowles
 
Title:
SVP, GM NCH OTC
 








4

